FILED
                            UNITED STATES DISTRICT COURT                                    MAY - 4 2009
                            FOR THE DISTRICT OF COLUMBIA                              NANCY MAYER WHITTINGTON, ClERK
                                                                                            U.S. DISTRICT COURT


JOHN STANFORD,                                 )
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )     Civil Action No.   iJ9 0814
                                               )
STEVE HUMMEL,                                  )
                                               )
                       Defendants.             )


                                    MEMORANDUM OPINION

       This matter is before the Court upon consideration of Plaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint will

be dismissed.

       Plaintiff, who is awaiting a new trial on drug charges, alleges that defendant, a Special

Agent of the Drug Enforcement Administration, provided "fabricated and misleading" testimony

before a grand jury. Compl. at 2 (page numbers designated by the Court). He requests "some

type of compensation as to the length of time" he has been held in custody as a result of

defendant's "delibrate [sic] attempt ... to get [him] sent to prison for being what [defendant]

calls a drug lieutenant." Id. at 5. Placing "a dollar amount" on his claim, plaintiff "would say

200,000 dollars plus any attorney fees." Id.

       Plaintiffs claim for damages in this civil rights action challenging the fact or duration of

confinement must fail. Plaintiff must first establish that his confinement has been invalidated by

"revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a

state tribunal authorized to make such determination, or ... a federal court's issuance of a writ of




                                                                                                       3
habeas corpus." Heckv. Humphrey, 512 U.S. 477,486-87 (1994); accord White v. Bowie, 194

F.3d 175 (D.C. Cir. 1999) (table). Plaintiffhas not satisfied the prerequisite and therefore fails to

state a claim.

        The Court will dismiss the complaint without prejudice. An Order consistent with this

Memorandum Opinion will be issued separately on this same date.




                                                      Uni
DATE:   ~ ~~
         -.c..